PER CURIAM.
This is an appeal and cross appeal by the plaintiffs Sidney and Renee Kronheim and the defendant PH-7 Tiffany Corporation, respectively, from a final judgment entered after a non-jury trial in a specific performance action. The final judgment (1) grants the plaintiffs specific performance relief and orders the defendant to convey certain realty to the plaintiffs based on the latter’s exercise of a right of first refusal contained in a lease agreement between the parties, (2) declines, in effect, to award the plaintiffs any other relief, including attorney’s fees on the specific performance claim, and (3) denies the defendant any relief on its counterclaim. We affirm the final judgment under review, save for its denial of attorney’s fees for the plaintiffs.
First, we conclude that by exercising their right of first refusal contained in the lease, the plaintiffs assumed the third-party purchaser’s rights under the terms of the purchase agreement herein with the defendant — and that, accordingly, the plaintiffs were entitled to an award of attorney’s fees, as provided in the purchase agreement, because they were the prevailing parties in the specific performance action to enforce this agreement. Keys Lobster, Inc. v. Ocean Divers, Inc., 468 So.2d 360, 363-64 (Fla. 3d DCA), rev. denied, 480 So.2d 1295 (Fla.1985).
Second, we have carefully examined the balance of the points raised by both parties in this appeal and cross appeal and find that none of these points present reversible error.
The final judgment under review is affirmed, save for the denial of attorney’s fees for the plaintiffs which is hereby reversed, and the cause is remanded to the trial court with directions to award a reasonable attorney’s fee to the plaintiffs for successfully prosecuting the specific performance claim below.
Affirmed in part; reversed in part.